Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrd, JR. et al. (U.S Pub. No. 20130276801) in view of Leffingge et al. (Basic Chemical Constituents of Tobacco Leaf and Differences among Tobacco Types), Talhout et al. (Sugars as tobacco ingredient: Effects on mainstream smoke composition) and Bjorkholm et al. (U.S Pub. No. 20120067361) in view of Ericsson (WO 2007053096) and Krukonis et al. (U.S Pub. No. 20040112394).
Regarding claims 1 and 3, Byrd discloses an oral smokeless tobacco product (Abstract) comprising: bleached tobacco raw material with an ISO brightness that is greater than 80% within the claimed range of not less than about 60 [0099];

Byrd discloses the tobacco can be Burley tobacco [0052] but does not expressly disclose the fermentable carbohydrates of Burley tobacco.  Leffingge discloses the starch content in Burley is relative low during growth and nearly depleted completely during the catabolic respiration of the plant (page 266).  Furthermore, Talhout discloses Burley tobacco virtually no sugars (page 1791).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expect the Burley tobacco of Byrd has less than about 4 weight-% fermentable carbohydrates, calculated on the dry total weight of the bleached tobacco raw material.
Byrd does not expressly disclose an alginate composition in the tobacco.  Bjorkholm discloses a tobacco product comprising an alginate composition, distributed in the product and comprising at least water, alginate and an added substance intended to be released from the product when said product is used, said composition containing an alginate matrix that retains at least a major proportion of the added substance so long as the matrix is intact, and the alginate matrix being formed so as to disintegrate and/or dissolve in the chemical and physical environment that exists in a user's mouth ([0023] and claim 9); wherein said alginate contains an alginate salt of monovalent cations and is soluble in cold water [0020]; and wherein the product has a water content of 45-48% within the claimed range of 5 to 55% [0034].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the alginate composition as taught by Bjorkholm to the tobacco of Byrd so that it can release an added substance to a user’s mouth.
Byrd does not expressly discloses the amount of nitrosamine and other harmful substances.  Ericsson discloses a smokeless tobacco product and method how to obtain such product with reduced amount of nitrosamines as well as Cr, Pb, As, Fe, Al, Ni, Hg and Cd (page 2 and claims 1-16) overlapping with the claimed ranges.  Therefore, it would have been obvious 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case, even though the combination of references do not explicitly discloses the constituents were reduced by the bleaching process, the product in the product-by-process claim is the same as or obvious from the product of the prior arts as discussed above.
Regarding claim 5, Byrd discloses the product comprising a gum base selected from commercial chewing gum bases, bubble gum bases, and natural gum base materials [0028].
Regarding claim 6, Byrd discloses the product is snus or chewing tobacco, oral dry snuff or hard snuff [0002].
Regarding claim 7, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case the combination of Byrd, Leffingge, Talhout and Bjorkholm teaches/suggests the claimed features of the product according to claim 
Regarding claim 8, Bjorkholm discloses a water content of 45-48% within the claimed range of 40 to 55% [0034]. 
Regarding claim 9, Bjorkholm discloses a water content of 45-48% within the claimed range of 42 to 52% [0034]. 
Regarding claim 10, Bjorkholm discloses the added substance in the alginate composition is at least nicotine, selected from nicotine from tobacco plants, or synthetic nicotine or a combination thereof [0001].   
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrd, JR. et al. (U.S Pub. No. 20130276801) in view of Leffingge et al. (Basic Chemical Constituents of Tobacco Leaf and Differences among Tobacco Types), Talhout et al. (Sugars as tobacco ingredient: Effects on mainstream smoke composition) and Bjorkholm et al. (U.S Pub. No. 20120067361) in view of Ericsson (WO 2007053096) and Krukonis et al. (U.S Pub. No. 20040112394) as applied to claim 1 above and further in view of Lane et al. (U.S Patent No. 6058940). Byrd does not expressly disclose the level of aflatoxin in the bleached tobacco raw material. Lane discloses removal of harmful toxins in tobacco products particularly aflatoxins (Abstract and column 17, lines 39-56).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to removal aflatoxins as taught by Lane and arrive to the claimed range of a combined amount of aflatoxins in the bleached tobacco raw material of Byrd. 
Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that Byrd discloses bleaching tobacco pulp to produce a dissolving grade pulp (Abstract) and Byrd does not teach that this material is included in a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PHU H NGUYEN/Examiner, Art Unit 1747